Exhibit 99.1 LUMINEX CORPORATION REPORTS SECOND QUARTER 2011 RESULTS REVENUE GROWTH OF 43 PERCENT OVER PRIOR YEAR AUSTIN, Texas (August 8, 2011) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the second quarter ended June 30, 2011.Financial and operating highlights include the following: · Consolidated second quarter revenue was $47.6 million, a 43% increase over the second quarter of 2010 · Second quarter 2011 consumable sales of $18.4 million, a 90% increase over the second quarter of 2010 · Second quarter 2011 shipments of 248 multiplexing analyzers that included 62 MAGPIX® systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 8,145, up 13% from a year ago · Consolidated gross profit margin was 71% for the second quarter of 2011 · Operating income for the second quarter of 2011 was $8.8 million compared with operating income of $2.3 million for the same period last year · Received CE marking for the 15-pathogen xTAG® Gastrointestinal Pathogen Panel (GPP) · Signed a global sales and distribution agreement with Life Technologies™ Corporation (NASDAQ: LIFE) for our MAGPIX multiplexing instrument for the research market · Completed the acquisition of privately-held EraGen® Biosciences, Inc., an innovator in molecular diagnostic testing technologies for infectious disease and genetic applications · Received 510(k) clearance from the U.S. Food and Drug Administration (FDA) for the xTAG Respiratory Viral Panel FAST (RVP FAST) in early July “Luminex delivered another strong performance in the second quarter of 2011,” said Patrick J. Balthrop, president and chief executive officer of Luminex. “Our consumable, royalty revenue, and assay categories each demonstrated excellent growth over the prior year period. Consumable revenue reached an all-time record in the second quarter, royalty revenue grew 52% while our assay group, led by our Cystic Fibrosis and Respiratory Viral Panel franchises, generated solid 24% growth. In addition, we continue to expand our installed base at a healthy rate and look forward to ramping up our MAGPIX placements.” “During the quarter we achieved several significant milestones, including receipt of CE Mark for our novel xTAG® Gastrointestinal Pathogen Panel, the acquisition of EraGen Biosciences, and the expansion of our distribution channel for MAGPIX.” added Balthrop. “These accomplishments will help ensure that Luminex delivers high performance solutions to our customers and long term value for our shareholders,” Balthrop concluded. REVENUE SUMMARY (in thousands, except percentages) Three Months Ended June 30, Variance (%) (unaudited) System sales $ $ $ 16 % Consumable sales 90 % Royalty revenue 52 % Assay revenue 24 % All other revenue 85 3
